Order filed November 03, 2015




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                                NO. 14-15-00869-CV
                                    ____________

                         In the Interest of I.M.T., a Child


                    On Appeal from the 312th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2010-45148


                                      ORDER

      This is an accelerated appeal from a judgment in a suit in which the
termination of the parent-child relationship is at issue

      The notice of appeal was filed October 12, 2015. Appellant has established
indigence or is presumed to be indigent. See Tex. R. App. P. 20.1(a). The
reporter’s record was due within 10 days after the notice of appeal was filed. See
Tex. R. App. P. 35.1(b); 28.4(a)(1). The record has not been filed.

      Appeals in parental termination cases and child protection cases are to be
brought to final disposition within 180 days of the date the notice of appeal is
filed. See Tex. R. Jud. Admin. 6.2(a). The trial and appellate courts are jointly
responsible for ensuring that the appellate record is timely filed. See Tex. R. App.
P. 35.3(c). The trial court must direct the court reporter to immediately commence
the preparation of the reporter’s record and must arrange for a substitute reporter,
if necessary. See Tex. R. App. P. 28.4(b)(1).

      Because the reporter’s record has not been filed timely in this accelerated
appeal, we issue the following order:

      We order, Geneva Villanueva, Katelyn Harrison, Angelia Singleton, Kim
Weidenheft, Ramona Gonzales and Doug Faulin, the court reporters, to file the
record in this appeal on or before November 13, 2015. If Geneva Villanueva,
Katelyn Harrison, Angelia Singleton, Kim Weidenheft, Ramona Gonzales and
Doug Faulin do not timely file the record as ordered, the court will issue an order
requiring them to appear at a hearing to show cause why the record has not been
timely filed and why they should not be held in contempt of court for failing to file
the record as ordered.      Contempt of court is punishable by a fine and/or
confinement in jail.



                                  PER CURIAM